DETAILED ACTION
Acknowledgements
In the reply filed July 26, 2021, the applicant amended claims 1, 11 and 18.
Currently claims 1-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall (U.S. Patent No. 9,976,351).
Regarding Claim 1, Randall discloses a method of providing fluid communication between a main bore (4c) of a horizontal well (4) and a substantially non-producing region (Column 5: lines 9-54) of a formation (3) encompassed by a fracture (16) from the main bore (4c), the method comprising forming a micro-tunnel (mini-lateral) from a tunnel location of the main bore (4c) adjacent the fracture (16), the 
Regarding Claim 2, Randall discloses the method of claim 1 wherein the forming of the micro-tunnel (mini-lateral) comprises deploying a micro-tunneling tool (1600) to the tunnel location with one of coiled tubing (100), micro-coil and drill string.
Regarding Claim 3, Randall discloses the method of claim 2 wherein the micro-tunneling tool (1600) is selected from a group consisting of a jetting tool (1600), a perforating tool, a drill, a laser cutting tool, an electrical decomposition tool and a combinatory tool.
Regarding Claim 4, Randall discloses the method of claim 3 further comprising cutting structure defining the main bore (4c) with a window cutting (Column 6: lines 60-67) device of the combinatory tool in advance of the forming of the micro-tunnel.
Regarding Claim 5, Randall discloses the method of claim 1 further comprising deploying an angled deflector (1050) to the tunnel location of the main bore (4c) to guide the forming of the micro-tunnel (mini-lateral).
Regarding Claim 6, Randall discloses the method of claim 5 further comprising: moving the angled deflector (1050) to another tunnel location of the main bore (4c) adjacent another fracture (another 16); and 

Regarding Claim 7, Randall discloses the method of claim 6 further comprising: leaving the angled deflector (1050) in the well between the forming of the micro-tunnels (mini-laterals); and 
Producing from the well after the forming of the micro-tunnels (mini-laterals).
Regarding Claim 8, Randall discloses the method of claim 5 wherein the angled deflector (1050) is configured to direct the forming of the micro-tunnel (mini-lateral) at under about 90 degrees (Column 50: lines 46-61) relative the main bore (4c) at the tunnel location.
Regarding Claim 9, Randall discloses the method of claim 8 wherein the angled deflector (1050) is configured to direct the forming of the micro-tunnel (mini-lateral) at more than about 5 degrees (Column 50: lines 46-61), the method further comprising advancing a jetting tool (1600) to the angled deflector (1050) for the forming of the micro-tunnel (mini-lateral).
Regarding Claim 10, Randall discloses the method of claim 8 wherein the angled deflector (1050) is configured to direct the forming of the micro-tunnel (mini-lateral) at more than about 18 degrees (Column 50: lines 46-61), the method further comprising advancing a drilling tool to the angled deflector (1050) for the forming of the micro-tunnel (mini-lateral).
Regarding Claim 11, Randall discloses a method of producing fluid from a well at an oilfield, the method comprising: 

Producing well fluids from a producing region of a fracture (16) serviced by the stimulating of the main bore (4c);
Determining, subsequent to stimulating and producing well fluids from the producing region, a substantially non-producing region of the fracture and a micro-tunnel location utilizing formation logging information;
Forming the micro-tunnel (mini-lateral) from the determined tunnel location of the main bore (4c) adjacent the fracture (16) to the substantially non-producing region (Column 5: lines 9-54) of the fracture (16); and 
Producing well fluids from the non-producing region.
Regarding Claim 12, Randall discloses the method of claim 11 wherein the producing region is separated from the non- producing region by one of a formation (3) seal (Column 2: lines 35-44)  within the fracture (16) and a pinch point of laminating formation (3) layers.
Regarding Claim 13, Randall discloses the method of claim 11 wherein the tunnel location is uphole of the fracture (one of 16).
Regarding Claim 14, Randall discloses the method of claim 11 wherein the forming of the micro-tunnel (mini-lateral) is guided by deployment of an angled deflector (1050).
Regarding Claim 15, Randall discloses the method of claim 11 wherein the forming of the micro-tunnel (mini-lateral) is achieved with a steerable mechanism (abstract).
Regarding Claim 16, Randall discloses the method of claim 15 further comprising: 
Driving the steerable mechanism out of the main bore (4c) from the tunnel location in a substantially perpendicular manner relative the bore; and 
Steering (Column 14: lines 15-24) the mechanism toward the non-producing region.
Regarding Claim 17, Randall discloses the method of claim 16 wherein the steering mechanism includes a whipstock (1000).
Regarding Claim 18, Randall discloses an architectural layout for a well at an oilfield, the layout comprising: 
A substantially horizontal section of a main bore (4c); 
At least one substantially vertical fracture (16) in communication with the horizontal section of the main bore (4c) formed from a stimulation treatment of the well; 
A substantially non-producing region (Column 5: lines 9-54) of the fracture (16); 
A micro-tunnel (mini-lateral) running from a tunnel location adjacent the fracture (16) to the substantially non-producing region (Column 5: lines 9-54) to provide fluid communication with the main bore (4c), wherein the micro-tunnel and tunnel location are determined utilizing at least one of formation logging information and prior obtained formation data (all data regarding the formation obtained up to immediately before forming micro-tunnels is prior obtained formation data).
Regarding Claim 19, Randall discloses the architectural layout of claim 18 wherein the substantially non-producing region (Column 5: lines 9-54) is defined by one .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Randall alone.
Regarding Claim 20, Randall discloses the architectural layout of claim 19 but does not disclose wherein the formation seal comprises proppant of the fracture mixed with ash.
Examiner takes official notice that it is old and well known in the art to use fly ash as a weight modifying agent within proppant mixtures within a fracturing well operation and that ash is additionally well known in the art that ash may be used (intentionally or unintentionally) to form seals across fractures as cementious materials, therefore it would have been obvious to one having ordinary skill in the art at the time of the invention’s filing that a formation seal could have been formed via proppant and ash mixtures. 

Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1-20 the applicant argues that the invention of Randall does not show, teach, or suggest that the fracture is formed by a previous stimulating operation (Column 3: lines 51-54) and wherein forming the micro-tunnel is guided by prior obtained formation data.
The examiner respectfully submits that Randall discloses that hydraulic fractures will tend to propagate from the wellbore’s conventional perforations (15) prior to the subsequently created micro-tunnels (Column 3: lines 51-54) and that the requirement for data to be obtained prior to creation of the micro-tunnels is met by the real-time data collection utilized immediately prior to formation of said micro-tunnels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679